Citation Nr: 0723816	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  99-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to service connection for claimed headaches, 
to include as secondary to the veteran's service-connected 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed loss of 
sense of smell.  

3.  Entitlement to service connection for claimed loss of 
sense of taste.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the RO.  

The Board remanded this case for additional development in 
October 2006.  

The claims of service connection for loss of the senses of 
smell and taste are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDING OF FACT

There is competent medical evidence of record establishing 
that it is at least as likely as not that the veteran's 
claimed headaches were caused by anxiety from his service-
connected PTSD.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by headaches are proximately due to or 
the result of the service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also 71 
Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b), and reflecting the holding of Allen).  

The Board has reviewed the veteran's service medical records 
and observes that he was treated for headaches on multiple 
occasions between January and March of 1967.  

Subsequent to service, the veteran reported chronic and 
severe headaches in his October 1998 application, and a VA 
treatment record from the same month indicates that he 
confirmed current headaches.  He reported daily headaches for 
the past 30 years during a private consultation in April 
1999, and the examiner mentioned this history in rendering an 
impression of chronic headaches.  During his May 1999 VA 
general medical examination, he described frontal and 
occipital headaches, with lightheadedness.  

The veteran underwent a VA neurological examination in May 
2007, conducted by an examiner who reviewed the claims file.  
During this examination, the veteran reported developing 
headaches, which had continued to the present time, in the 
military.  

Based on the examination findings and the claims file review, 
the examiner rendered an impression of a migraine headache 
disorder and opined that it was at least as likely as not 
that his PTSD "has caused anxiety that has triggered 
migraine headaches."  The examiner further noted that 
anxiety was a known underlying factor for migraine headaches.  

Given the opinion from the May 2007 VA examination report, 
and in the absence of evidence to the contrary, the Board has 
resolved all doubt in the veteran's favor and determined that 
the veteran's headaches were incurred as secondary to his 
service-connected PTSD.  

Accordingly, the claim of service connection for headaches is 
granted, and this determination represents a full grant of 
the benefit sought on appeal.  



ORDER

Service connection for headaches, as due to the veteran's 
service-connected PTSD, is granted.  



REMAND

Following the Board's October 2006 remand, the veteran 
underwent a VA examination addressing his claims of service 
connection for loss of the senses of the smell and taste.  

To this extent, the development sought on appeal was 
accomplished.  Inexplicably, however, these two claims were 
never addressed in a Supplemental Statement of the Case or 
any similar rating action.

In July 2007, the veteran's representative moved to have this 
case immediately remanded to the AMC to address this newly 
received the evidence.  The Board concurs that such action is 
necessary in regard to these two particular claims.  The 
absence of a Supplemental Statement of the Case constitutes a 
procedural defect requiring correction on remand.  38 C.F.R. 
§§ 19.9, 19.31.

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

Based on all evidence added to the claims 
file since the October 2006 remand, the 
claims of service connection for loss of 
the senses of smell and taste should be 
readjudicated.  

If the determination of either claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


